DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Application
	Claims 1-29 are pending. Claims 15-29 are withdrawn. Claims 1-14 are presented for examination.

Election/Restrictions
Applicant's election with traverse of claims 1-14 in the reply filed on 11/6/2020 is acknowledged.  The traversal is on the ground(s) that there is no serious burden.  This is not found persuasive because the Examiner maintains that each species will have to be searched individually. Prior art applicable to solutions will have soluble polymers in solvents whereas prior art applicable to suspensions will have different polymers that are not soluble in solvents. It is thus expected that prior art relevant to solutions will not be applicable to suspensions given the different nature of the types of polymers.
The requirement is still deemed proper and is therefore made FINAL.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



1.	Claim 10 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 10 recites the limitation "the temperature".  There is insufficient antecedent basis for this limitation in the claim.  For examination purposes, “the temperature” has been interpreted as “a temperature applied during the applying heat step”.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

2.	Claims 1-3 and 6-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zafiroglu et al. (U.S. PGPUB No. 2004/0191470) in view of Pineau et al. (WO 2015/173496, of which reference is made to the provided English translation).

I.	Regarding claims 1-3, 6 and 8-11, Zafiroglu teaches a method comprising: providing a textile fabric comprising a plurality of looping yarns comprising an upper portion adjacent a top surface (0035); applying polyamide polymer particles to the fabric (0094); and applying heat to the fabric to cause the particles to melt in-situ (0097). Zafiroglu also teaches incorporation of a higher melting additives that will affect the abrasiveness of the textile fabric (abstract, 0014, 0020 and 0095-0098). Zafiroglu fails to teach providing the additive and polymer particles in a liquid suspension, applying this suspension and then an additional volume of liquid to carry the particles into the textile followed by heating to evaporate the liquid and melt the particles.
	However, Pineau teaches a method comprising: suspending a plurality of polyamide particles in water (Pineau at bottom of page 10-top of page 11); applying the suspension to the top surface of a roving of fibers (claim 1, pages 1-2); applying an additional volume of water comprising polyamide particles to the top surface which will inherently carry a portion of the 

II.	Regarding claim 7, Zafiroglu in view of Pineau teach all the limitations of claim 1, but fails to teach the initial volume of suspension sufficient to penetrate to a depth less than a thickness of the textile fabric. However, the depth of penetration is a result-effective variable as altering the depth of penetration will alter the amount of particles impregnated and the feel of the final resultant textile fabric. Furthermore, the depth of penetration can be controlled through residence time of the suspension on the textile, temperature and pressure. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to choose the instantly claimed range to provide the impregnation to a depth less than the thickness through process optimization, since it has been held that where the general .  

3.	Claims 4 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zafiroglu in view of Pineau as applied to claim 1 above, and further in view of Sadato (U.S. PGPUB No. 2010/0071115).

	Regarding claims 4 and 13, Zafiroglu in view of Pineau teach all the limitations of claim 1, but fail to teach the polymer particles forming chemical bonds with the fibers and the inclusion of a repellent. However, Sadato teaches forming polymer dots on fabrics (abstract), wherein the polymer can be polyamide particles (0057 and 0085) and it is desirable to bond the polymer with the fibers of the fabrics through covalent bonding (0082). Sadato further teaches providing water repellency to the fabric by application of a repellent in a solution with water (0071-0073). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate a repellent into Zafiroglu in view of Pineau’s aqueous dispersion of polymer particles and cause the polymer to bond to the fibers of the textile fabric as disclosed by Sadato. One would have been motivated to make this modification to provide water repellent fabrics wherein the polymer particles have greater durability in the fabric because of the bonding between the polymer and the fibers of the fabric.

4.	Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zafiroglu in view of Pineau as applied to claim 1 above, and further in view of Bell (U.S. PGPUB No. 2004/0175535).

	Regarding claim 5, Zafiroglu in view of Pineau teach all the limitations of claim 1, but fail to teach the polymer particles further comprising ground recycled textile products comprising powderized low melt content. However, Bell teaches providing ground recycled textile products comprising powderized low melt content (0052, note that PVB has a low melting point) that can be incorporated as fillers in a latex (0053) for application in textiles (0053). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Bell’s ground recycled particles into the liquid suspension. One would have been motivated to make this modification to eliminate or reduce land filling of textile products by reincorporation as a filler in other textiles (see Bell at 0055).

5.	Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zafiroglu in view of Pineau as applied to claim 1 above, and further in view of Kingsford et al. (U.S. PGPUB No. 2008/0082076).

	Regarding claim 12, Zafiroglu in view of Pineau teach all the limitations of claim 1, but fail to teach embossing the textile fabric with a pattern and applying the suspension only to the elevated areas of the textile fabric. However, Kingsford teaches embossing textile fabrics to form a texture and activate meltable particles and applying the meltable particles to only the elevated areas (0056). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Zafiroglu in view of Pineau’s process by embossing the fabric and applying the suspension only to the elevated areas. One would have been motivated to make this modification to allow for forming a textured product and employing .

6.	Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zafiroglu in view of Pineau as applied to claim 1 above, and further in view of Zafiroglu (U.S. Pat. No. 7425359, hereinafter Zafiroglu2).

	Regarding claim 14, Zafiroglu in view of Pineau teach all the limitations of claim 1, but fail to teach a step of needling the textile fabric comprising the melted particles with fine smooth needles that will facilitate water vapor penetration. However, Zafiroglu2 teaches needling textile fabrics (column 8, lines 59-67). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to needle Zafiroglu in view of Pineau’s final textile fabric including the melted particles which will necessarily facilitate water vapor penetration. One would have been motivated to make this modification as Zafiroglu2 teaches that needling improves surface stability of textile fabrics (column 8, lines 59-67).

Conclusion
	Claims 1-29 are pending. 
Claims 15-29 are withdrawn. 
Claims 1-14 are rejected.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT S WALTERS JR whose telephone number is (571)270-5351.  The examiner can normally be reached on Monday-Friday 8-5.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, D Lawrence Tarazano can be reached on 571-272-1515.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ROBERT S WALTERS JR/
February 19, 2021            Primary Examiner, Art Unit 1796